     Case 3:18-cv-00428-DMS-MDD Document 494 Filed 11/06/19 PageID.8952 Page 1 of 5



1                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
2
3
        Ms. L, et al.,
4
                                                          Case No. 3: 18-cv-428-DMS MDD
                          Plaintiffs,
5
6       vs.
                                                            LEGAL SERVICE
7       U.S. Immigration and Customs                          PROVIDERS'
        Enforcement,                                          SUBMISSION
8       et al.,                                            TO JOINT STATUS
9                         Defendants.                           REPORT
10
11
12
              The Court ordered the parties to file a joint status report ("JSR") by 3 :00
13
       p.m. on November 6, 2019, in anticipation of the status conference scheduled at
14
       2:00 p.m. on November 8, 2019. The Legal Service Providers, who originally
15
       appeared in this action as objectors to the settlement in MMM v. Sessions,
16
       subsequently sought and received the agreement of the Court and the parties to
17
       participate in negotiations regarding information-sharing about family separations.
18
       See Transcript of Telephonic Status Conference of Feb. 8, 2019, at 11-12 (ECF
19
       109). Nevertheless, Defendants object to including the Legal Service Providers'
20
       proposed submission in the Joint Status Report. The Legal Service Providers
21
       therefore file their submission separately here.
22
23
24
25
26
27
28                                                 1                        l 8cv428 DMS MDD
     Case 3:18-cv-00428-DMS-MDD Document 494 Filed 11/06/19 PageID.8953 Page 2 of 5



1
2           LEGAL SERVICE PROVIDERS FOR CHILDREN-REPORT ON
                         INFORMATION-SHARING1
3
             A.     The Meet-and-Confer Process and Its Outcome
4
             Working with Plaintiffs, the Legal Service Providers (LSPs) transmitted a
5
       proposal to the Government at the end of May 2019 seeking the Government's
6
       agreement to share a defined set of "Separation Information" with the lawyers for
7
       separated children and their appointed child advocates. The Separation
8
       Information requested included:
9                 • the names and A#s of the separated parent and child;
10                • contact information for the child and parent;
11                • the date of the separation;
12                • an account of the basis for the separation detailed enough to allow the
13                   lawyer for the parent, if any, and the lawyer and advocate for the
14                   children, if any, to challenge that basis; and
15                • the name and contact information of any lawyer or qualified
16                   representative2 who had made an appearance for the parent or child,
17                   as well as for the advocate appointed to the child's case, if any, to
18                   enable families to coordinate on critical decisions, including possible
19                   defenses to removal proceedings, possible reunification, or possible
20                  joint repatriation.
21
22
23     1
        This account addresses primarily the information-sharing requests of the Legal
24     Service Providers for children and does not fully recount the parallel requests made
       on behalf of parent class members.
25
       2
         The term "lawyer" as used in this section is meant also to include qualified
26     representatives who make appearances for separated parents or children.
27
28                                                2                         l 8cv428 DMS MDD
     Case 3:18-cv-00428-DMS-MDD Document 494 Filed 11/06/19 PageID.8954 Page 3 of 5



1      Plaintiffs and the LSPs requested that such Separation Information be made
2      regularly available to lawyers and advocates for children and parents through an
3      electronic portal or by other means.
4            The Government responded on July 11, 2019, declining to provide the
5      information requested on several grounds and declining to transmit any
6      information on a regular basis to lawyers and advocates for separated parents and
7      children.
8            Negotiations followed over the intervening months. In August, the
9      Government stated that it would provide spreadsheets, similar to those provided
10     monthly to the ACLU, to the ORR federal field specialists who oversee the

11     children's shelters. The Government represented that these spreadsheets would be

12     updated weekly and would therefore be more current than those sent monthly to

13     the ACLU. Further, the Government represented that ORR was drafting internal

14     guidance regarding information-sharing with the LSPs and child advocates which

15     would permit the federal field specialists to relay the basis for the separations, and

16     other non-law-enforcement-sensitive information contained in the spreadsheets, to

17     lawyers who had made appearances for the children and to their appointed child

18     advocates. Plaintiffs and the LSPs asked to see this guidance. By email of
       September 4, 2019, the Government declined to share the ORR guidance. The
19
       Government also advised that if lawyers or child advocates had documentary
20
       information to contradict the stated basis for any particular separation, they could
21
       submit such information by email, together with their notice of appearance for the
22
       child or parent, to SeparationSupplementalinformation@ice.dhs.gov. The
23
       Government represented that ICE would respond once it had completed review of
24
       the submission.
25
          At this time, therefore, the Government is sharing information with the LSPs
26
       and child advocates on their request through the federal field specialists and
27
28                                                3                         18cv428 DMS MDD
     Case 3:18-cv-00428-DMS-MDD Document 494 Filed 11/06/19 PageID.8955 Page 4 of 5



1       caseworkers in the shelters, who have been the primary sources of information for
2       the LSPs and child advocates from the onset of the child separation policy. The
3       difference now, according to the Government, is that the federal field specialists
4       and caseworkers have access to weekly spreadsheets and to guidance, which
5       remains unavailable to the LSPs or child advocates, on how to share the
6       information the spreadsheets contain. In addition, the LSPs and child advocates
7       can use an email address to transmit to ICE documentary evidence that calls into
8       question the Government's asserted basis for any given separation.
9             B.     Next Steps
10            The next step is to assess whether the system now in place is resulting in

11     more certain and complete information-flow to the LSPs and child advocates. In

12      an effort to evaluate the current information-sharing protocol, several LSPs and

13     child advocates around the country have agreed to document their attempts to learn

14      Separation Information from the federal field specialists and shelter caseworkers.

15     This documentation will also capture the LSPs' and child advocates' attempts to

16     communicate to the government information that they believe contradicts the

17     stated basis for a separation, including how well the email system is working in

18     those instances, insofar as they are occurring, when the LSPs or child advocates

19     send documentary information to
        SeparationSupplementalinformation@ice.dhs.gov.
20
              Counsel for the LSPs is developing an online system through which LSPs
21
       and child advocates can track (1) their efforts to learn Separation Information from
22
       federal field specialists and shelter caseworkers, (2) their ability to communicate
23
       effectively with the Government when they have information contradicting the
24
       stated basis for a separation, and (3) their efforts to learn in advance about
25
       reunification plans, if any. This online documentation system will not include
26
27
28                                                4                         l 8cv428 DMS MDD
     Case 3:18-cv-00428-DMS-MDD Document 494 Filed 11/06/19 PageID.8956 Page 5 of 5



1       identifying information about any separated parent or child. The LSPs will report
2       back to the Court on what the documentation effort reveals.
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                               5                       18cv428 DMS MDD
